Title: To John Adams from Jean de Neufville & Fils, 3 April 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourd Sir
Amsterdam 3 April 1781

May it please Yoúr Excellency; to receive with the assúrance of oúr most respectfúll regard, the compliments of Mr. Ch. H Themmen of Groninqúe, who charged ús there with in a Letter; and promises to procúre ús by his frend a packet for Yoúr Excellency, which Mr. Francis Dana from Paris charged ús to forward; whe shall comply there with the moment we receive it; it hath been left as Mr. Themmen writes at Valenciennes, by a mistake, from whence he hath Claimed it, and refers to Mr. Hazlehúrst, who should in Short be here, for fúrther information.
We begg leave to remember to Yoúr Excellency the 7 Bills we had the honoúr to inclose last week, and though we have not received any Accoúnt aboút them, we can not persuade oúr Selfs they can have miscarried.
As to the Loan, we hope Yoúr Excellency won’t take it Amiss that we could not conclude úpon anything as yett; we observed already, that withoút the Captúre of St. Eústacia we should have placed the whole on some terms of different payments, we should even have sacrificed oúr Comission, we wish some happy event may bring ús soon so farr again for oúr undertakers wont come to Any proposalls at present; We found oút one however, who offerd to assist ús, and to dispose from time to time of as many obligations as he Could, with an allowance of 2 p Ct. butt he insisted úpon a Credit of a month for what he should take, even with the bonds in his hands, if it would remain a trifling matter, as it should be, in the beginning, we should not mention a word aboút it for would trúst it to him, bútt it would directly go higher then oúr Comission would Amoúnt to, this offer then we are obliged again to lay before yoúr Excellency for her Contemplation; we have a great prospect with this man of going farr if we could agree to such terms as would make it sufficiently his intrest, for he himself should take the half p Ct. brokerage and allow the 2 p Ct. to others he employd, for which reason he refúses to pay directly withoút Some other Complication, and be it even small there is always risk in giving credit. This we thought it our duty to acquaint Yoúr Excellency with; she may depend upon that oúr own glory will not permitt ús to leave any thing unattempted to obey her orders in the most effectúall manner as we have the honoúr to be most devot­edly Honorable Sir Yoúr Excellencys most Obedient and most humble Servants

John de Neufville & Son

